

115 HR 4517 IH: To amend the Home Owners’ Loan Act to allow mutual holding companies to clarify requirements related to the waiver of dividends, and for other purposes.
U.S. House of Representatives
2017-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4517IN THE HOUSE OF REPRESENTATIVESDecember 1, 2017Mr. Faso (for himself, Mr. Collins of New York, and Mr. Stivers) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Home Owners’ Loan Act to allow mutual holding companies to clarify requirements
			 related to the waiver of dividends, and for other purposes.
	
 1.Dividend waiver authority for mutual holding companiesSection 10(o)(11) of the Home Owners’ Loan Act (12 U.S.C. 1467a(o)(11)) is amended— (1)in subparagraph (D)—
 (A)in clause (i), by adding and at the end; (B)in clause (ii), by striking ; and and inserting a period; and
 (C)by striking clause (iii); (2)by amending subparagraph (E) to read as follows:
				
 (E)ValuationThe appropriate Federal banking agency may not consider waived dividends in determining an appropriate exchange ratio in the event of a full conversion to stock form.; and
 (3)by adding at the end the following new subparagraph:  (F)Rule of constructionNothing in this paragraph shall be construed to authorize the appropriate Federal banking agency to require a vote of members of a mutual holding company to approve one or more dividend waivers or to place any additional restrictions on dividend waivers by mutual holding companies that are inconsistent with or exceed the requirements set forth in this paragraph..
			